         Case 1:17-cr-10180-LTS Document 110 Filed 11/08/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                    Plaintiff,
                                                                   No. 17-cr-10180-LTS
        v.

 JEREMIAH MINES,

                    Defendant.


              PARTIALLY ASSENTED TO MOTION TO CONTINUE
         FINAL REVOCATION HEARING TO WEEK OF DECEMBER 9, 2019

       Defendant Jeremiah Mines, by and through the undersigned counsel, moves to continue

the final revocation hearing, currently scheduled for November 13, 2019, to a date that is

convenient for the Court during or after the week of December 9, 2019. As grounds therefore,

counsel states that the Court granted Defendant’s Ex Parte Motion for Authorization of Funds

for Forensic Psychiatric Services on August 20, 2019. Defense counsel retained a forensic

psychiatrist to conduct an independent forensic psychiatric evaluation in order to determine if, at

the time of the alleged violations, Mr. Mines was able to understand the conditions of his

supervision and the consequences of his actions, whether his capacity to conform his conduct to

the conditions of supervision was impaired, and to identify and provide expert testimony as to

mitigating factors in the event the Court finds that Mr. Mines violated the conditions of his

supervision.

       Although Mr. Mines has completed the forensic psychiatric examination, the forensic

psychiatrist who performed the examination requires additional time to complete a written report

of his findings. It would benefit Mr. Mines and the Court to obtain the results of this psychiatric

evaluation prior to any final revocation hearing. Therefore, the undersigned counsel believes
           Case 1:17-cr-10180-LTS Document 110 Filed 11/08/19 Page 2 of 3




that it would be appropriate to schedule a final revocation during or after the week of December

9, 2019, at which the parties may have more information concerning Mr. Mines’s psychiatric

status.

          The undersigned counsel has conferred with U.S. Probation, which assents to this motion.

U.S. Probation is available any day during the week of December 9, 2019, with the exception of

December 13, 2019. The undersigned counsel attempted to confer with counsel for the

government, but did not receive a response.

Dated: November 8, 2019                               Respectfully submitted,

                                                       JEREMIAH MINES,

                                                       By his attorneys,

                                                       /s/ Seth B. Orkand
                                                       Tracy A. Miner (BBO No. 547137)
                                                       Seth B. Orkand (BBO No. 669810)
                                                       MINER ORKAND SIDDALL LLP
                                                       470 Atlantic Avenue, 4th Fl.
                                                       Boston, Massachusetts 02210
                                                       tminer@mosllp.com
                                                       sorkand@mosllp.com
                                                       (617) 273-8421




                                                -2-
         Case 1:17-cr-10180-LTS Document 110 Filed 11/08/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Seth B. Orkand, do hereby certify that the foregoing document has been filed through

the ECF system this 8th day of November, 2019, and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (“NEF”).

                                                     /s/ Seth B. Orkand
                                                     Seth B. Orkand




                                               -3-
